Exhibit MICRON TECHNOLOGY, INC. NONSTATUTORY STOCK OPTION PLAN 1.Purposes of the Plan.The purposes of this Plan are: · to attract and retain the best available personnel for positions of substantial responsibility, · to provide additional incentive to Employees and Consultants, and · to promote the success of the Company’s business. Nonstatutory stock options may be granted under the Plan. 2.Definitions.As used herein, the following definitions shall apply: (a)“Administrator” means the Board or any of its Committees as shall be administering the Plan, in accordance with Section 4 of the Plan. (b)“Affiliate”means (i) any subsidiary or parent company of the Company, or (ii) an entity that directly or through one or more intermediaries controls, is controlled by or is under common control with, the Company, as determined by the
